DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
Claims 1-5, 7, and 12-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5, 7, and 12-19 of prior U.S. Patent No. US10893436B2. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 8-11 of U.S. Patent No. US10893436B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 8-11 of the instant application merely broaden the scope of claims 6 and 8-11 of US10893436B2 by omitting limitations. For example, in claim 6 omitting that the count is of messages transmitted to the base station that is part of the radio access network and instead referring to the radio access network, in claim 8 by omitting that determining whether to drop occurs at a base station. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. In claim 11, the term “core network services” is changes to “core network devices”, however within context these terms are equivalent as any device providing core network services may be considered a core network device. The other differences amount solely to changes in language such as the usage of the oxford comma or usage of particles.
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10893436B2.  The differences have been underlined.

Instant Application
US10893436B2
6. The method of claim 1, wherein the count of messages is a count of success messages from the core network node to the radio access network.
6. The method of claim 1, wherein the count of messages is a count of success messages from the core network node to the base station.
8. The method of claim 1, further comprising determining whether to drop, provide service to, or provide degraded service to the request.
8. The method of claim 1, further comprising determining, at the base station, whether to drop, provide service to, or provide degraded service to the request.
9. The method of claim 1, further comprising determining at the base station whether to send the at least one UE to another radio access network node or radio access technology.
9. The method of claim 1, further comprising determining, at the base station, whether to send the at least one UE to another radio access network node or radio access technology.
10. The method of claim 1, wherein the base station is a multi-radio access technology (multi-RAT) base station and provides radio access according to at least two of 2G, 3G, 4G, 5G, Wi-Fi or WiMax protocol.
10. The method of claim 1, wherein the base station is a multi-radio access technology (multi-RAT) base station and provides radio access according to at least two of a 2G, 3G, 4G, 5G, Wi-Fi, or WiMax protocol.
11. The method of claim 1, further comprising:
receiving, at the base station, authentication information from a security server in the core network;
caching, at the base station, authentication information; and
authenticating, at the base station, the at least one UE prior to providing access to core network devices.
11. The method of claim 1, further comprising:
receiving, at the base station, authentication information from a security server in the core network;
caching, at the base station, the authentication information; and
authenticating, at the base station, the at least one UE prior to providing access to core network services.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 9-10, 12-17, 19 and 24 of US9900801B2 in view of Vikberg (US 20120069737 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7, 9-10, 12-17, 19, and 21-23 of the instant application merely broaden the scope of claims 1-7, 9-10, 12-17, 19 and 24 of US9900801B2 by substituting limitations, such as by simply reciting “node” instead of “management server of base station”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 1, claim 1 of US9900801B2 discloses:
“A method, comprising: determining… in a radio access network providing access to a core network for a plurality of user equipments (UEs), an elevated load state for a core network node based on a count of messages received during a first interval at the base station;” ([claim 1]: “A method, comprising: determining, at a gateway situated on a communications path between a core network and a radio access network, an elevated load state for a core network management server or a base station in the radio access network, based on a count of messages received during a first interval at the gateway;”)
“retaining … state of at least one UE of the plurality of UEs and of the core network management server for a stateful filtering process configured to identify spurious signaling messages …” ([claim 1]: “retaining, at the gateway, state of a mobile device and of the core network management server or the base station in the radio access network, for a stateful filtering process configured to identify spurious signaling messages from the radio access network;”)
 “…receiving … a request from the at least one UE  for services at the core network node;” ([claim 1]: “receiving, at the gateway, a request from a mobile device in the radio access network for a management server or the base station in the radio access network;”)
“throttling or dropping … the request based on a throttle mode based on the elevated load state and the retained state;” ([claim 1]: “throttling or dropping, at the gateway, the request based on a throttle mode based on the elevated load state and the retained state;”)
“and monitoring … the load state of the core network node to determine when the core network node exits the throttle mode.” ([claim 1]: “monitoring, at the gateway, the load state of the management server and the base station in the radio access network.”
The claims of US9900801B2 do not explicitly disclose the technique is performed “at a base station” dealing with messages received “from the at least one UE during the elevated load state of the core network node”, nor “caching, at the base station, a prioritization policies pertaining to the at least one UE”.
However, Vikberg discloses the missing features the technique being performed “at a base station” dealing with messages received “from the at least one UE during the elevated load state of the core network node” and “caching, at the base station, a prioritization policies pertaining to the at least one UE”. ([para 0085]: “The `OVERLOAD START` message includes information about how the eNBs 400 should treat UE RRC connection attempts. Possible responses to such connection attempts can include: rejecting all RRC connection requests for non-emergency mobile originated data transfer, rejecting all new RRC connection requests for signaling and/or only permitting RRC connection establishments for emergency sessions or other high priority reasons which have been designated as part of an allowable signaling connection category.” ; [para 0090]: “The HeNB GW 502 marks or stores an indication that this MME1 208 needs special handling and can, for example, store information about which type of sessions that are allowed.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of the claims of US9900801B2 and Vikberg, to modify the technique as disclosed by the claims of US9900801B2, to be performed at a base station dealing with messages received from UEs as disclosed by Vikberg. The motivation for implementing this technique at a base station is that by performing the further downlink in the connection, it may prevent issues from arising higher up in the network, thereby enhancing system reliability. Therefore, it would have been obvious to combine the claims of US9900801B2 with Vikberg to obtain the invention as specified in the instant claim. The examiner notes that this motivation also applies to all of the claims depending on claim 1 that refer to a base station.
Regarding claim 2, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 2 of US9900801B2 further discloses “wherein the request is an attach request from a user equipment (UE) to connect to a mobility management entity (MME) in a long term evolution (LTE) core network, and the core network node is the MME.” ([claim 2]: “wherein the request is an attach request from a user equipment (UE) to connect to a mobility management entity (MME) in a long term evolution (LTE) core network, and the management server is the MME.”)
Regarding claim 3, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 3 of US9900801B2 further discloses “further comprising entering the throttle mode when the load state exceeds a threshold set based on a line rate of a communications channel between the base station and the core network node or processing throughput estimate at the core network node.” ([claim 3]: “further comprising entering the throttle mode when the load state exceeds a threshold set based on a line rate of a communications channel between the gateway and the core network or processing throughput estimate at the management server.”)
Regarding claim 4, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 4 of US9900801B2 further discloses “further comprising entering or exiting the throttle mode upon receiving a S1AP overload control message from the core network node.” ([claim 4]: “further comprising entering or exiting the throttle mode upon receiving a S1AP overload control message from the management server.”)
Regarding claim 5, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 5 of US9900801B2 further discloses “wherein the count of messages is an overall received message count from the plurality of UEs of messages that are being sent to the core network node.” ([claim 5]: “wherein the count of messages is an overall received message count from the radio access network of messages that are being sent to the management server.”)
Regarding claim 6, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 6 of US9900801B2 further discloses “wherein the count of messages is a count of success messages from the core network node to the radio access network.” ([claim 6]: “wherein the count of messages is a count of success messages from the management server to the radio access network.”)
Regarding claim 7, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 7 of US9900801B2 further discloses “wherein throttling further comprises sending, to the at least one UE, a rejection message and a request to reattempt after a configurable time period.” ([claim 7]: “wherein throttling further comprises sending, to the mobile device, a rejection message and a backoff request.”)
Regarding claim 8, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 9 of US9900801B2 further discloses “further comprising determining whether to drop, provide service to, or provide degraded service to the request.” ([claim 9]: “further comprising determining whether to drop, provide service to, or provide degraded service to the request.”)
Regarding claim 9, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 10 of US9900801B2 further discloses “further comprising determining at the base station whether to send the at least one UE to another radio access network node or radio access technology.” ([claim 10]: “further comprising determining whether to send a mobile device to another radio access network node or radio access technology.”)
Regarding claim 10, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 12 of US9900801B2 further discloses “wherein the base station is a multi-radio access technology (multi-RAT) base station and provides radio access according to at least two of 2G, 3G, 4G, 5G, Wi-Fi or WiMax protocol.” ([claim 12]: “wherein the radio access network provides radio access according to 2G, 3G, 4G, or 5G protocols.”)
Regarding claim 11, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 13 of US9900801B2 further discloses “receiving, at the base station, authentication information from a security server in the core network; caching, at the base station, the authentication information; and authenticating, at the base station, the at least one UE  prior to providing access to core network devices.” ([claim 13]: “receiving authentication information from a security server in the core network; caching the authentication information; and authenticating the mobile device prior to forwarding the request to the management server.”)
Regarding claim 12, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 14 of US9900801B2 further discloses “entering the throttle mode based on the load state and a priority of the request.” ([claim 14]: “entering the throttle mode is based on the load state and a priority of the request.”)
Regarding claim 13, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 15 of US9900801B2 further discloses “entering the throttle mode based on the load state and a source equipment identifier of the at least one UE in the request.” ([claim 15]: “entering the throttle mode is based on the load state and a source equipment identifier of the mobile device in the request.”)
Regarding claim 14, claim 1 and 15 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 16 of US9900801B2 further discloses “wherein the source equipment identifier is either an international mobile subscriber identity (IMSI) or international mobile equipment identifier (IMEI) on a priority equipment list or in a range of priority equipment identifiers.” ([claim 16]: “wherein the source equipment identifier is either an international mobile subscriber identity (IMSI) or international mobile equipment identifier (IMEI) on a priority equipment list or in a range of priority equipment identifiers.”)
Regarding claim 15, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 17 of US9900801B2 further discloses “entering the throttle mode based on the load state and a roaming status of the at least one UE.” ([claim 17]: “wherein entering the throttle mode is based on the load state and a roaming status of the mobile device.”)
Regarding claim 16, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 19 of US9900801B2 further discloses “wherein the stateful filtering process performs filtering using a combination of two or more of: international mobile equipment identifier (IMEI), international mobile subscriber identity (IMSI), IP address, IP port, protocol type, security status, encryption status, general packet radio service tunneling protocol (GTP) tunnel status.” ([claim 19]: “wherein the stateful filtering process performs filtering using a combination of two or more of: international mobile equipment identifier (IMEI), international mobile subscriber identity (IMSI), IP address, IP port, protocol type, security status, encryption status, general packet radio service tunneling protocol (GTP) tunnel status.”)
Regarding claim 17, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 24 of US9900801B2 further discloses “further comprising detecting, at the base station, a rogue UE or a rogue application, and rejecting messages from the rogue UE or the rogue application via the stateful filtering process.” ([claim 24]: “wherein the stateful filtering process tracks state of an eNodeB to filter out spurious or rogue eNodeB messages.”)
Regarding claim 18, claim 1 of US9900801B2 in view of Vikberg discloses all the limitations of the parent claim.
Claim 1 of US9900801B2 further discloses “where in the plurality of UEs include mobile devices, machine to machine (M2M) devices, Internet of Things (IoT) devices.” ([claim 1]: “retaining, at the gateway, state of a mobile device”)
Claims 19 depends on claim 1 and is rejected for at least the same reasons.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, of the closest prior arts Vikberg (US 20120069737 A1) discloses in paragraph 85 the general architecture, in paragraph 90 caching prioritization policies, and in paragraphs 110-111 discloses throttling or dropping requests based on elevated load. However, Vikberg does not disclose retaining the states of UEs and using that to implement stateful filtering during elevated loads. Chimbili (US 20140347990 A1) in paragraph 31 retaining the states of UE for use in relation to throttling. However, Chimbili does not disclose using these states for filtering as in the instant claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claims 2-19 depend on claim 1 and are allowable based on their dependence to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412